Citation Nr: 0317244	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-10 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hepatitis B and C.   

3.  Entitlement to service connection for a right knee 
disorder, as secondary to a service-connected left knee 
disability.   

4.  Entitlement to a combined rating in excess of 20 percent 
for left knee disability prior to November 4, 1999.  

5.  Entitlement to a combined rating in excess of 40 percent 
for a left knee disability from November 4, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to September 1977 and again from March 1981 to 
September 1983.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from March and August 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.  In the March 1999 
decision, the RO denied service connection for a right knee 
disorder, hepatitis B and C, and tinnitus, and granted 
service connection for the residuals of a left knee medial 
meniscectomy, rated noncompensable.  In May 1999, the RO 
increased the rating for residuals of a left knee medial 
meniscectomy to 10 percent.  In August 1999, the RO granted 
service connection for arthritis of the left knee, separately 
rated 10 percent.  In May 2000 the RO increased the rating 
for residuals of a left knee meniscectomy to 30 percent from 
November 4, 1999.  All "stages" of the rating for left knee 
disability are at issue. 


REMAND

Review of the evidence of record reveals that the veteran's 
left knee disabilities appear to fluctuate significantly.  
Limitation of left knee motion apparently was more severe at 
the time of the last VA examination in May 2000, when flexion 
was reportedly limited to 25 degrees.  Subsequent VA 
outpatient treatment records appear to reflect that the left 
knee was less disabling.  In April 2001, it was noted that 
the veteran was walking well and has run a while.  An October 
2002 outpatient treatment record noted full range of motion 
of the knees.  In order to discern the precise nature and 
severity of the veteran's left knee disabilities, a new VA 
examination will be necessary.  Additionally, VA outpatient 
treatment records from Boise, Idaho, indicate that the 
veteran was seen for left knee problems at the VA facility in 
Seattle, Washington.  These records do not appear on file, 
but may contain critical information.  

The veteran also asserts that he has a right knee disorder 
secondary to his service-connected left knee disability, that 
he has tinnitus secondary to acoustic trauma in service, and 
that he has hepatitis B and C, which were contracted during 
knee surgery he had while serving in the Philippines in 1982.  
His representative requests VA examinations to ascertain the 
nature and etiology or severity of each claimed disorder.  
The Board agrees that examinations are indicated.

While the record contains no medical opinion specifically 
linking the right knee problem to a service-connected 
disorder, the Board notes that on VA examination in May 2000, 
the physician stated that the veteran has had trouble with 
his left knee and was starting to have trouble with in his 
right knee because of putting more pressure one it.  With 
regard to tinnitus, service records show that the veteran 
underwent training in gunfire systems control, gunner's 
stereo range fire, and with the Naval gunfire support team 
(and comparisons of audiometry at service entrance and prior 
to separation reveal an increase in pure tone thresholds).  
These records lend some support to the veteran's claims.  
Regarding hepatitis, the veteran alleges his surgery in 
service was the most likely risk factor for hepatitis.  (The 
Board notes that the veteran also had a history of alcohol 
and substance abuse).  Records pertaining to hepatitis appear 
incomplete and inconsistent.  A May 1998 record diagnosed 
both conditions.  A January 2000 record indicates that he 
veteran has had hepatitis C for over 15 years.  A May 2001 
record states that the veteran no longer has hepatitis C.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to the 
benefits sought, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  The RO should ask the veteran to 
identify all medical care providers who 
treated him for left and/or right knee 
disability, tinnitus, or hepatitis since 
his separation from service, then obtain 
any pertinent records outstanding.  Of 
particular note are records of left knee 
treatment the veteran received at the 
Seattle, Washington VA facility.  

3.  Thereafter, the RO should arrange for 
an orthopedic examination to ascertain 
the current severity of the veteran's 
residuals of left knee meniscectomy with 
arthritis.  Any indicated tests or 
studies, must be conducted.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner.  Based 
on examination of the veteran and a 
review of the record, the examiner should 
provide medical findings with regard to 
limitations of range of motion, 
instability and subluxation, and should 
indicate whether there would be greater 
impairment of such functions due to pain 
on use and with exacerbation and, if so, 
to what degree.  The examiner should also 
determine whether the veteran has a right 
knee disorder, and, if so, its likely 
etiology.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner should 
provide an opinion as to whether the 
veteran has a right knee disorder, and, 
if so, whether such disorder is, at least 
as likely as not, due to or aggravated by 
the veteran's service-connected left knee 
disability (and if the latter, to what 
degree).  The examiner should explain the 
rationale for any opinion given.
4.  The RO should also arrange for the 
veteran to be afforded an examination by 
an otolaryngologist to determine whether 
he has tinnitus, and, if so, its 
etiology.  Send the claims folder to the 
examiner for review.  The examiner should 
review the veteran's claims file, note 
his history of noise exposure in service 
and provide a medical opinion as to 
whether any current tinnitus is at least 
as likely as not related to noise 
exposure in service.  The examiner should 
explain the rationale for any opinion 
given.  

5.  The RO should also arrange for the 
veteran to be examined by an appropriate 
physician to ascertain whether he has 
hepatitis B and/or C, and, if so, its 
etiology.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner.  Based on examination of 
the veteran and a review of the record, 
including records of the surgery in the 
Philippines, the examiner should indicate 
whether the veteran has hepatitis B 
and/or C, and, if so, whether such 
disease is, at least as likely as not, 
related to service, including to surgery 
therein, rather than to any intervening 
cause.  The examiner should explain the 
rationale for any opinion given.

6.  Thereafter, the RO should review all 
evidence of record and readjudicate the 
claims.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and given the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.
The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide these claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



